Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION       
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of prior U.S. Patent No. 11,115,521.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the one in patents. For example, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent except determine that no voiceprints are associated with the customer; and in response to the determination that no voiceprints are associated with the customer.

Claim Objections
Claim 20 is objected to because of the following informalities:  regarding claim 20, the phrase “fraudulent activities” in line 6 should apparently be “customer”. Appropriate correction is required.


 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, 11-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasserblat et al. (US Pub. No. 2006/0285665). 

              Regarding claim 8, with respect to Figures 1-5, Wasserblat teaches a method for authenticating calls and for preventing fraud comprising: receiving a call through a first channel by a computing device, wherein the call is associated with a customer and an agent [i.e., speaker] (abstract; fig.1-5; paragraphs 0006,0018-0021, 0024); 
              determine if there are one or more voiceprints associated with the customer by the computing device (abstract; fig.1-4; paragraphs 0006,0018-0021,0025); and 
              if it is determined that there are one or more voiceprints associated with the customer:  
              retrieving the one or more voiceprints associated with the customer by the computing device (fig.2-4; paragraphs 0020-0022);
              determining if voice data associated with the call matches any of the one or more voiceprints associated with the customer by the computing device (fig.2-4; paragraphs 0020-0022);
              if the voice data matches any of the one or more voiceprints associated with the customer, flagging the call as an authenticated call by the computing device (fig.2-4; paragraphs 0018,  0020-0022, 0025).

            Regarding claim 9, Wasserblat teaches if the voice data does not match any of the one or more voiceprints associated with the customer, flagging the call as a fraudulent call (fig.1-5; paragraphs 0018, 0020-0022, 0025).

            Regarding claims 11 and 15, Wasserblat teaches wherein the method is implemented in a call center (fig.1, 2; paragraph 0020).
             Regarding claim 12, with respect to Figures 1-5, Wasserblat teaches a method for authenticating calls and for preventing fraud comprising: 
            receiving a call through a first channel by a computing device, wherein the call is associated with a customer and an agent [i.e., speaker] (abstract; fig.1-5; paragraphs 0006,0018-0021, 0024); 
              based on one or more characteristics of the received call, the customer, or the channel, assigning a score to the call by the computing device (abstract; fig.1-4; paragraphs 0006,0018-0021,0025); and 
              determining if the score satisfies a threshold by the computing device (abstract; fig.1-4; paragraphs 0006,0018-0022, 0024,0025) (Note; in paragraph 0019, Wasserblat teaches only if the score result is low, i.e., there is a high probability that it is not the same speaker, the voice is scored against part or all of the voices in the collection, which belong to known fraudsters. The first fraud or fraud attempt probability is combined with the result of the scoring of the fraud detection step, to generate a total fraud or fraud attempt probability.  If the total fraud or 
  fraud attempt probability exceeds a threshold, a notification is issued (see abstract).); and
              if the score does not satisfy the threshold, flagging the call as a fraudulent call by the fraud detection system 40 in fig.1/ fraud detection component 140 in fig.3 [i.e., computing device] (abstract; fig.1-5; paragraphs 0018-0022,0024,0025) (Note; in paragraph 0025, Wasserblat teaches if the score is below certain threshold, the speaker is a fraudsters. In other word, the call associated with the speaker must be considered as a fraudulent call by the computing device (see also paragraph 0018)).

             Regarding claim 13, Wasserblat teaches if the score satisfies the threshold, flagging the call as an authenticated call. (paragraphs 00018,0025) (Note; in paragraph 0025, Wasserblat teaches if the score is below certain threshold, the speaker is a fraudsters. In other word, the call associated with the speaker must be considered as a fraudulent call by the computing device (see also paragraph 0018). It also clearly means that if the score is not below certain threshold, the speaker is a authenticated speaker and his/her call is an authenticated call).

             Regarding claim 14, Wasserblat teaches analyzing voice data associated with the call to determine whether the speaker is a fraudulent speaker and if the speaker is a fraudulent speaker, flagging the call as a fraudulent call (abstract; fig.1-5; paragraphs 0018, 0020-0021,0025).            

            Regarding claim 16, Wasserblat teaches wherein analyzing voice data associated with the call to determine whether the speaker is a fraudulent speaker comprises: 
           retrieving voiceprints associated with fraudulent activities (fig.2-4; paragraphs 0020-0022);
            determining if the voice data matches any of the voiceprints associated with fraudulent activities (fig.2-4; paragraphs 0020-0022);
            if the determined voice data matches any of the voiceprints associated with the fraudulent activities, flagging the call as a fraudulent call (fig.2-4; paragraphs 0018,  0020-0022, 0025).

              Regarding claim 19, Wasserblat teaches if the call is flagged as a fraudulent call: 
              receiving a recording of the call (fig.2-4; paragraphs 0020-0022);
              processing the recording to generate one or more voiceprints for the speaker associated with the call (fig.2-4; paragraphs 0020-0022);
              storing the generated one or more voiceprints (fig.2-4; paragraphs 0018,  0020-0022, 0025).

               Regarding claim 20, Wasserblat teaches retrieving one or more voiceprints associated with the customer (fig.2-4; paragraphs 0020-0022);
              determining if the voice data matches any of the voiceprints associated with the customer (fig.2-4; paragraphs 0020-0022);
              if the determined voice data matches any of the voiceprints associated with the customer, flagging the call as an authenticated call (fig.2-4; paragraphs 0018, 0020-0022, 0025) (Note; ‘fraudulent activities’ should apparently be ‘customer’ (see line 7 of claim 7)).

             
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat et al. (US Pub. No. 2006/0285665) in view of Abifaker (U.S. Pub. No. 2008/0052164).  

              Claim 1 is rejected for the same reasons as discussed above with respect to claims 12 and 14. However, Wasserblat teaches if the determined voice data matches any of the voiceprints associated with the customer, flagging the call as an authenticated call (fig.2-4; paragraphs 0018,  0020-0022, 0025). 
              retrieve a profile associated with the customer (fig.4; paragraph 0022) (Note; the suspected call is checked against the voice prints in the database wherein customer profile is defined by the customer using customer’s set of data and voice prints associated with the customer is the claimed profile.). 
               However, Wasserblat does not specifically teach generating a first code, sending the first code to the customer through a second channel indicated by the profile associated with the customer, receiving a second code through the first channel, determining if the first code matches the second code and if it is determined that the first code matches the second code, flag the call as an authenticated call. Abifaker teaches generating a first code, sending the first code to the customer through a second channel indicated by the profile associated with the customer, receiving a second code through the first channel, determining if the first code matches the second code and if it is determined that the first code matches the second code, flag the call as an authenticated call (abstract; fig.4-6; paragraphs 0019, 0123). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wasserblat to incorporate the feature of generating a first code, sending the first code to the customer through a second channel indicated by the profile associated with the customer, receiving a second code through the first channel, determining if the first code matches the second code and if it is determined that the first code matches the second code, flag the call as an authenticated call in Wasserblat’s invention as taught by Abifaker. The motivation for the modification is to do so in order to provide more efficient and useful way of authenticating a user call.
 
            Claim 2 is rejected for the same reasons as discussed above with respect to claim 13.

            Regarding claim 3, Wasserblat teaches if the speaker is not a fraudulent speaker, flag the call as an authenticated call (abstract; fig.1-5; paragraphs 0018, 0020-0021,0025).

            Regarding claims 4 and 18, Wasserblat teaches if it is determined that the first voiceprint does not match the second voiceprint, flag the call as a fraudulent call (fig.1-5; paragraphs 0018, 0020-0022, 0025) (Note; “authenticated call” in line 4 should apparently be “fraudulent call”). 
          However, Wasserblat does not specifically teach if it is determined that the first code does not match the second code, flag the call as a fraudulent call. Abifaker teaches if it is determined that the first code does not match the second code, flag the call as a fraudulent call (abstract; fig.4-6; paragraphs 0019, 0123). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wasserblat to incorporate the feature of flagging the call as a fraudulent call  if it is determined that the first code does not match the second code in Wasserblat’s invention as taught by Abifaker. The motivation for the modification is to do so in order to provide more efficient and useful way of declining a user call for a transaction.


          Claims 5-7 are rejected for the same reasons as discussed above with respect to claims 16, 19 and 20 respectively. 

           Claims 10 and 17 are rejected for the same reasons as discussed above with respect to claim 1.
          
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MD S ELAHEE/MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
October 8, 2022